Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-22-2006

USA v. Rodriguez-Bedolla
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3540




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Rodriguez-Bedolla" (2006). 2006 Decisions. Paper 851.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/851


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                  IN THE UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 05-3540
                                    ___________

                          UNITED STATES OF AMERICA

                                           v.

                        ROBERTO RODRIGUEZ-BEDOLLA,

                                            Appellant
                                    ___________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                                (D.C. No. 04-cr-00250)
                     District Judge: Honorable James K. Gardner
                                     ___________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   June 16, 2006

           Before: FISHER, CHAGARES and REAVLEY,* Circuit Judges.

                                (Filed: June 22, 2006)
                                    ___________

                                     OPINION
                                    ___________




      *
        The Honorable Thomas M. Reavley, United States Circuit Judge for the Fifth
Circuit, sitting by designation.
REAVLEY, Circuit Judge.

       Rodriguez-Bedolla appeals his sentence, arguing that he should have been

assigned seven criminal history points rather than nine. U.S.S.G. § 4A1.1(d) instructs that

when calculating a defendant’s criminal history, the sentencing court must add two points

“if the defendant committed the instant offense ... while under any criminal justice

sentence, including probation, parole, supervised release, imprisonment, work release, or

escape status.” Section 4A1.2(m) applies this to violation of warrants. The crux of

Rodriguez-Bedolla’s argument is that the addition of these two criminal history points

was improper because the underlying warrant violated was invalid.

       Rodriguez-Bedolla’s guideline range was 37-46 months. Rodriguez-Bedolla was

sentenced to the lowest point in this range, 37 months. This Court has held that it need

not reach an issue when the appellant’s “sentence would be unaffected” even if he were

successful on that point. United States v. Fields, 39 F.3d 439, 447 (3d Cir. 1994). Since

Rodriguez-Bedolla’s guideline range would be unaffected by a reduction of two criminal

history points, Rodriguez-Bedolla would not receive any lesser sentence on remand.

       Accordingly, the District Court’s judgment will be affirmed.




                                             2